UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10707 THERMODYNETICS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 06-1042505 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 651 Day Hill Road, Windsor, Connecticut (860) 683-2005 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: Name of Each Exchange Title of Each Class on which Registered None None Securities registered pursuant to Section 12(g) of the Exchange Act: Title of Class Common Stock $.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes []No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K [ X ] Thermodynetics, Inc. Annual Report on Form 10-K Page 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of July 1, 2011, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $770,000 based on the price at which the common equity was last sold, or based on the average of the closing bid and asked prices of such common equity as reported by the quotation medium finance.yahoo.com. Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of June 9, 2011 Common Stock $.01 par value 6,165,306 Common Shares The following documents are incorporated by reference:None. Thermodynetics, Inc. Annual Report on Form 10-K Page 2 PART I Item 1.Business. (a)Business Development - Thermodynetics, Inc. (the "Company") was incorporated in Delaware in 1981 and reincorporated by merger in Nevada in 2008. The Company is engaged in managing its real estate and business holdings, and investing in other companies.The Company competes with other companies which have been established for a longer period of time, are larger, and possess substantially greater financial resources and substantially larger staffs.No assurances can be given that the Company will be able to successfully compete with such firms.The Company owns two commercial buildings which it leases to two commercial/industrial tenants; the leases expired on September 30th, 2010 and March 31st, 2011.One tenant extended its lease through December 31st, 2011; see Item 3.The loss and projected loss of its tenants is having and is expected to have a material adverse effect upon the Company.The Company's bank initiated legal proceedings on June 28th, 2011 against the Company seeking recovery through foreclosure of each of the two commercial buildings; negative outcomes in either of such proceedings will have a material adverse effect upon the Company; see Item 3.The Company listed its two commercial buildings for sale, and the buildings are actively being marketed. Prior to the May 2006 London initial public offering ("IPO") described below, the Company was principally engaged in the manufacture of spirally fluted metal tubes used for a variety of heat transfer applications through its then subsidiary, Turbotec Products, Inc. ("Turbotec").After the IPO, Turbotec and its new parent, Turbotec Products Plc (the “PLC"), operated independently of the Company as a requirement of the UK underwriter and as a result of the April 28, 2006 Relationship Agreement (“RA”).The RA became the subject of unsuccessful litigation between the Company and the PLC described in Item 3 herein (the "London judgment").As of April 12, 2011 an aggregate of 12,806,773 ordinary shares of the PLC were issued and outstanding.At July 1, 2011, the Company owned 2,712,407 shares of the PLC, constituting approximately 21.18% of the PLC. As a result of the London judgment, the Company currently has no revenue producing consulting arrangements; such result has had a material adverse affect upon the Company.The Company has a significant tax loss carryforward, which tax loss carryforward is believed to be of significant value.The Company is seeking a merger partner to utilize the tax loss carryforward. The Company maintains its registered U.S. trademark "THERMODYNETICS®" and believes such mark to be valuable. Subsidiaries. TPI Systems, Inc. ("TPI") and National Energy Systems, Inc. ("NES"), 100% owned subsidiaries, have been dormant with little or no activity for many years.In 2003, the Company acquired Vulcan Industries, Inc. ("Vulcan") as an operating subsidiary; its operations were closed and the assets were liquidated by its secured lender in 2005. Thermodynetics, Inc. Annual Report on Form 10-K Page 3 TPI was reincorporated in Delaware in May 2011 with the intention of a dividend spin-off by the Company to its shareholders of record as of July 15, 2011; such dividend spin-off is anticipated to be completed at the end of July 2011.The Board of Directors of Thermodynetics on June 29, 2011 approved the spin-off and distribution of a dividend to its shareholders of record on July 15, 2011 in a spin-off transaction.Those shareholders who are owners of at least 1,000 shares of Thermodynetics common stock will receive shares of TPI on a one-for-one (1:1) pro rata basis at the record date.All other Thermodynetics shareholders will receive a distribution of $0.0002/share for each of the shares, pro rata, they owned of Thermodynetics as of the record date.There is no effect on any holdings in Thermodynetics.The spin-off will occur through a dividend in stock of TPI which will equal at least 80% and no more than 85% of the now outstanding shares of TPI, and Thermodynetics is retaining the remaining shares.TPI has nominal assets and therefore the shares have nominal value and have been valued by the Thermodynetics Board of Directors at $0.0002 per share. The Company does not have majority control over any manufacturing concern, and as such, it has no foreign operations, no inventory, does not export products or services, its present business is not seasonal in nature nor does the Company offer or produce any products.The Company does not have any patents.The Company's business does not and is not expected to involve contracts or subcontracts with the United States government.The Company is not conducting any research and development.During the fiscal year ended March 31, 2011, there was no material effect on the business of the Company with respect to its requirements to comply with environmental laws. At July 1, 2011, the Company had 2 salaried employees and no employees compensated on an hourly basis. Working Capital Items - At March 31, 2011, the Company had a negative working capital position of $1,252,400.See Item 7 herein. At March 31, 2011, the Company's material credit facilities consisted of:the Company’s bank has provided a revolving line of credit dated December 21st, 2006 with a maximum credit limit of $1,100,000; this revolving line of credit provides for borrowings on a demand basis with interest payable at the bank’s prime rate.At March 31, 2011 the principal balance due under this line of credit was $877,000 which matured on July 31, 2009.The bank initiated legal proceedings on June 28th, 2010; see Item 3.The credit facility is secured by the Company’s Day Hill Road facility. Item 1A. Risk Factors. Not required for smaller reporting companies. Item 1B. Unresolved Staff Comments. None. Item 2. Properties. Facilities: The Company's executive offices are located at its approximately 55,000 square foot one story building (of which 40,000 sq. ft. was constructed in 1981 and a 15,000 sq. ft. addition was constructed in 2000) on a six acre site located at 651 Day Hill Road, Windsor, Connecticut.The Day Hill facility is a steel frame structure with polystyrene and stucco outer walls, has parking for approximately 115 cars and contains approximately 45,000 square feet of factory space and approximately 10,000 square feet of office space.The Day Hill facility is owned by the Company in fee simple and is subject to a $900,000 mortgage term note for the Day Hill Road facility, payable in 120 equal monthly installments of $3,750 plus interest through December 2016 with the balance due at that time. At March 31, 2011 the interest rate in effect was 7.5% and the unpaid balance was $689,900.See Notes 10 and 11 of Notes to Financial Statements.The bank initiated legal proceedings on June 28th, 2010; see Item 3. Thermodynetics, Inc. Annual Report on Form 10-K Page 4 The Company owns in fee simple a light manufacturing multi-purpose facility on approximately 3.5 acres located at 50 Baker Hollow Road, Windsor, Connecticut, contiguous to the Day Hill site.The Baker Hollow facility was constructed in 1991 and is comprised of a steel frame structure with concrete block outer walls, has parking for approximately 95 cars and contains approximately 28,500 square feet of factory space.The Company's Baker Hollow facility is subject to a $1,000,000 ten year mortgage from its bank which is due August 2011 with an interest rate of 6.9%.At March 31, 2011 the Company owed $712,500 under such mortgage.The bank initiated legal proceedings on June 28th, 2010; see Item 3. Leases: The Company's two five-year real estate leases for 651 Day Hill Road, Windsor, CT, and 50 Baker Hollow Road, Windsor, CT terminated on March 31st, 2011, and its second lease at 50 Baker Hollow Road terminated September 30th, 2010.However, the Company, as lessor, and Turbotec, as the lessee, entered into a nine (9) month lease for fifty-two thousand five hundred (52,500) square feet at the Day Hill facility ending December 31st, 2011; rent charges are equal five dollars per square foot; monthly fixed rent equals $21,875.In addition to fixed rent, the tenant is paying common area maintenance charges, plus utilities and real estate taxes.The Company has reserved from the Turbotec 651 Day Hill lease, and continues to use, its existing executive office space in the Day Hill facility.The Baker Hollow leases expired on September 30th, 2010 and March 31st, 2011, and that rental income aggregated $34,750 for the year ended March 31, 2011.There are currently no tenants in the Baker Hollow facility. The Company built the Day Hill facility and the Baker Hollow facility for the operating needs of its then subsidiary, Turbotec, not for investment purposes.Turbotec is in process of relocating its operations to North Carolina; this leaves the Company without its significant and primary tenant which has had a material adverse effect on the Company’s revenues and liabilities.The Company is actively seeking a purchaser or tenants for the Day Hill facility.Currently the Baker Hollow facility is also listed for sale with a commercial broker. Vehicles The Company has an $83,464 term loan dated December 1, 2006, which is payable in 60 monthly installments of $1,628 including principal and interest at 6.39%.The unpaid balance at March 31, 2011 was $12,725.The note is secured by a vehicle.The Company had a second term loan in the amount of $34,557 dated May 6, 2008 which was paid in full on May 4, 2011. Item 3.Legal Proceedings. There are no material legal proceedings known or threatened against the Company, except: (a)The lawsuit instituted by the Company on January 8, 2008 in England against Turbotec Products Plc was concluded in February, 2010.A judgment in favor of the Company on one count and against it on two counts was rendered on May 10th, 2010.The net effect of the London judgment held that the Company was required to reimburse the PLC for 85% of the PLC’s legal expenses which the PLC has claimed approximate £795,000; the Company is contesting such amount.On May 24th, 2010 in accordance with the judgment, the Company paid £350,000 to the PLC on account of their costs.The Company could ultimately be responsible for up to an additional £325,000 of legal costs claimed by the PLC, although the Company believes the amount may be substantially less. (b)Turbotec Products, Inc. commenced a lawsuit against Thermodynetics on February 27th, 2008 in the Connecticut Superior Court, Judicial District of Hartford, alleging that Thermodynetics breached two commercial leases, and that Thermodynetics improperly withdrew funds from a sinking fund established under the leases, and for fraudulent inducement, fraudulent misrepresentation, and violation of the Connecticut Unfair Trade Practices Act.The parties settled the lawsuit and on January 10th, 2011 mutual releases were exchanged between Thermodynetics and Turbotec, and the lawsuit was dismissed without any financial obligation owed to either party.An outcome of the settlement was that Turbotec extended its leasehold interest in the Day Hill facility through December 31st, 2011. Thermodynetics, Inc. Annual Report on Form 10-K Page 5 (c)The Company's bank initiated and served two separate lawsuits on June 28th, 2010 against the Company in the Connecticut Superior Court, Judicial District of Hartford, alleging defaults of a line of credit and certain mortgages and seeking recovery through foreclosure of the liens against the two commercial buildings.Negative outcomes in either of such proceedings will have a material adverse effect upon the Company.At March 31st, 2011, the Company was current on both primary mortgages and was current on its interest payments against the line of credit which had matured in 2009.The default initially was against the line of credit which has not been repaid and the bank has claimed a cross-default against the mortgages.The Company believes there is material equity in the buildings exceeding the value of all of the bank debt.The current balance due under the line of credit and mortgages equals approximately $2.4 million; the Bank is claiming such balance plus costs and legal expenses of the proceeding.In the event the bank is successful in its foreclosure proceedings and a qualified buyer for the properties is not secured, the loss to the Company could exceed the amounts due under the line of credit and mortgages.However, in the event of a strict foreclosure, under Connecticut foreclosure law, a court would apply a fair market value to the properties and buildings based upon a then to be appraised value as of the date title vested in the bank; therefore, the likely risk of loss to the Company would be the loss of the land and buildings but not further financial deficiency claims.Both properties are currently listed for sale with a commercial real estate broker, and management would also consider any long-term lease opportunities. Item 4.Removed and Reserved. Reserved. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market for Common Equity and Related Stockholder Matters (a)The Company's Common Stock is quoted and traded in the over-the-counter market on the Pink OTC Markets' electronic interdealer quotation and trading system system: OTCQB under the symbol:"TDYT". The following table indicates high and low bid and asked quotations for the Company's Common Stock for the April 1, 2009 through March 31, 2011 periods based upon information obtained from finance.yahoo.com and represent prices between dealers and do not include retail mark-up, mark-down or commissions; and may not represent actual transactions. Quarter Ended High Price Low Price March 31, 2011 $ $ December 31, 2010 $ $ September 30, 2010 $ $ June 30, 2010 $ $ Quarter Ended High Price Low Price March 31, 2010 $ $ December 31, 2009 $ $ September 30, 2009 $ $ June 30, 2009 $ $ (b)At March 31, 2011, the number of record holders of the Company's Common Stock was 2,149. (c)The Company has not paid any dividends on the Common Stock since inception.The Board declared the issuance of a dividend to shareholders of record July 15, 2011 in the form of common stock of one of its non-operating subsidiaries to the Company's shareholders holding 1,000 shares or more, and a nominal cash dividend to the Company's shareholders holding less than 1,000 shares of the Company's Common Stock. Thermodynetics, Inc. Annual Report on Form 10-K Page 6 (d)Securities Authorized for Issuance under Equity Compensation Plans.The following table sets forth as of the end of the most recently ended fiscal year, compensation plans under which equity securities of the Company are authorized for issuance: Plan Category (a) Number of securities to be issued upon exercise of outstanding options, warrants and rights (b) Weighted - average exercise price of outstanding options, warrants and rights (c) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity Compensation Plans Approved by Shareholders: 0 0 Equity Compensation Plans Not Approved by Shareholders: 0 0 0 Total 0 0 (e) Recent Sales of Unregistered Securities - The Company has not made any sales of any unregistered securities within the past three (3) years. Item 6. Selected Financial Data. Not required for smaller reporting companies. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. Results of Operations 2011 Compared to 2010 Income in both 2010 and 2011 resulted from rental income. One tenant’s lease terminated in the 2010 and the other (Turbotec) continued through fiscal year end, March 2011. For the period beginning April 2011, Tubotec vacated one building (which continues to be vacant) and signed a lease for a short term ending December 31, 2011 for the main facility.Both buildings are being marketed for sale. The Company is engaged in managing its real estate and business holdings, and investing in other companies.In addition in June 2011 the Company acquired the rights to a software program that is to be marketed in the wagering industry.The software is designed to assist individuals in selecting winning wagers in horse racing events. The Company disposed of a portion of its holdings in Turbotec and now owns approximately 21% of that company.Net proceeds of approximately $1.8 million were received and used to pay litigation costs and certain accounts payable.In addition, the Company made a number of adjustments to its investment portfolio and both purchased and sold securities.As a result of the sale of these securities, the Company has classified its holdings as marketable securities as the Company does not have any significant influence over the entity.The 2010 treatment is shown as equity in earnings, while the 2011 is recorded as other comprehensive income (loss).In 2010, an impairment loss was recorded in the amount of $2.6 million against the Turbotec holding. The Company recorded a loss before extraordinary items in both fiscal 2010 and 2011.Operating expenses increased in fiscal 2011 because of legal costs involved in litigation; one case was settled and the second resulted in a decision partially in favor of the opposition obligating the Company to pay Turbotec’s legal expenses which claim approximates £795,000; the Company is contesting such amount. Thermodynetics, Inc. Annual Report on Form 10-K Page 7 During fiscal 2011, the effect of closing of Vulcan in 2005 was reflected in the financial statements wherein Vulcan’s $2.8 million of debts were written off as all secured creditors had been satisfied and unsecured Vulcan creditors passed the statute of limitations, resulting in a gain of $1.6 million (net of tax) which is shown as an extraordinary item. 2010 Compared to 2009 The Company is engaged in managing its real estate and business holdings, offering consulting services to, and investing in, other companies. The Company competes with other companies which have been established for a longer period of time, are larger, and possess substantially greater financial resources and substantially larger staffs. No assurances can be given that the Company will be able to successfully compete with such firms. Income resulted from rental income in fiscal 2010. Operating expenses increased in 2010 vs. 2009 reflecting primarily the legal costs involved in the litigation regarding the interpretation of the relationship agreement that was required to consummate the London IPO of Turbotec in May 2006. The equity in earnings of Turbotec Products Plc (the Plc) was derived from the 56.32% ownership by the Company of the Plc shares. Additionally, an impairment of $2.6 million was recorded against the Turbotec investment.The sale of one of the Company’s other holdings in an unaffiliated entity was realized in fiscal 2009. The Company recorded a loss in fiscal 2009 primarily as a result of increased operating expenses and the reduced equity in the earnings of the PLC, partially offset by the sale of the stock of an unaffiliated company. The loss in 2010 was caused primarily by litigation expenses and the normal operating expenses of the Company. Rental income derives from the two buildings located in Windsor, CT that were rented in the years ended 2010 and 2009. The current tenants are not expected to renew their leases and the properties are being offered for sale or rent, although there can be no assurance that a sale or rental will be consummated, nor if it is able to do so, the financial effect of such transactions, if any. The Company is seeking other organizations that could be interested in obtaining assistance through consulting assignments for their organizations. Such opportunities are possible from a modular building manufacturer that is currently seeking financing and a metal finishing company that has approached the Company’s management on a preliminary basis. The difficulty in consummating such assignments is believed to be a result of the general sluggish economy and the lack of credit available through banks or other lenders. There can be no assurance that the Company will be able to consummate such opportunities. FINANCIAL ACCOUNTING STANDARDS In June 2011, the Financial Accounting standards Board (“FASB”) issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, or ASU 2011-05.The amendments in this ASU require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity.ASU2011-05 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2011, with early adoption permitted.We are currently evaluating the impact of our pending adoption of ASU 2011-05 on our consolidated financial statements. In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U. S. GAAP & IFRS,” which results in common fair value measurement and disclosure requirements in U.S. GAAP and IFRS.Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements.ASU 2011-04 is effective for interim and annual periods beginning after December 15, 2011.The adoption is not expected to have a material impact on our financial statements. Thermodynetics, Inc. Annual Report on Form 10-K Page 8 In January 2010, the FASB issued ASU 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”).ASU 2010-06 provides amendments to ASC 820 by requiring new disclosures for transfers in and out of Levels 1 and 2 of the fair value measurement hierarchy, and expands disclosures related to activity in Level 3 fair value measurements.ASU 2010-06 also clarifies existing disclosures on the level of detail required for assets and liabilities measured at fair value from their respective line items on the statement of financial position, and the valuation techniques and inputs used in fair value measurements that fall within Level 2 or Level 3 of the fair value hierarchy.ASU 2010-06 was effective for the Company as of May 1, 2010.We adopted the standard of this pronouncement, which did not have a material impact on our financial statements. LIQUIDITY AND CAPITAL RESOURCES The Company’s working capital position was negative at March 31, 2010 and 2011.It is anticipated that future working capital will be generated by the sale of assets and through rents, although no assurance can be given that these efforts will be successful. At July 13, 2009, the Company’s line of credit was due to be repaid in July 2009 and the lender has initiated foreclosure proceedings. Cash was generated from short term borrowings and the sale of assets as well as from fees and rents received. The Company anticipates collection of rents, to be applied against its defaulted bank loans, through December 31, 2011.The Company currently does not have any existing prospects to lease its facilities in 2012. Considerations regarding Forward-Looking Disclosures. This report contains certain forward-looking statements regarding the Company, its business prospects and results of operations that are subject to certain risks and uncertainties posed by many factors and events that could cause the Company’s actual business, prospects and results of operations to differ materially from those that may be anticipated by such forward-looking statements. Factors that may affect such forward-looking statements include, without limitation:the Company’s ability to successfully and timely develop and finance new projects, the impact of competition on the Company’s revenues, the real estate market in Connecticut, and the economy as it relates to companies seeking and able to pay for consulting services. When used, words such as "believes," "anticipates," "expects," "continue", "may", "plan", "predict", "should", "will", "intends" and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report.The Company undertakes no obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise. Readers are urged to carefully review and consider the various disclosures made by the Company in this report, news releases, and other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks and factors that may affect the Company’s business. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not required for smaller reporting companies. Item 8. Financial Statements and Supplementary Data. Attached, following Item 15. Thermodynetics, Inc. Annual Report on Form 10-K Page 9 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. No change in the Company’s principal independent accountants occurred during the Company’s two most recent fiscal years or any subsequent interim period, nor did any disagreements occur with the Company’s accountants on any matter of accounting principles or practices or financial statement disclosure that would require a current report on Form 8-K. Item 9A. Controls and Procedures. (a)Evaluation of Disclosure Controls and Procedures - The Company’s principal executive and principal financial officers believe, based on their evaluation, that as of March 31, 2011 the Company’s disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”)) were effective such that the material information required to be disclosed by the Company in reports that it files or submits under the Exchange Act within the specified time periods under the Exchange Act and such information is:(i)recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms, and (ii)accumulated and communicated to management, including our principal executive and principal financial officers, as appropriate to allow timely decisions regarding disclosure. (b)Management’s Annual Report on Internal Control Over Financial Reporting – Management is responsible for establishing and maintaining adequate internal control over financial reporting for the Company, as such term is defined in Rule 13a-15(f) under the Exchange Act.Under the supervision and with the participation of the Chief Executive Officer and the Chief Financial Officer, an evaluation of the effectiveness of our control over financial reporting was conducted based on the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”).Based on the evaluation under the framework, management has concluded that the Company’s internal control over financial reporting was effective as of March 31, 2011. Attestation reports of the Company’s registered public accounting firm regarding internal control over financial reporting are not required for smaller reporting companies, therefore no attestation report is included. (c)Changes in Internal Controls - There were no changes made and no corrective actions taken during the fourth quarter of the most recent fiscal year with respect to the Company's internal control over financial reporting that has materially affected, or is reasonably likely to materially affect the Company's internal control over its financial reporting. Item 9B. Other Information. Not applicable. Thermodynetics, Inc. Annual Report on Form 10-K Page 10 PART III Item 10. Directors, Executive Officers and Corporate Governance. (a)At July 1, 2011 the executive officers and directors of the Company were: Name Born Position Officer or Director Since John F. Ferraro Chairman of the Board, Treasurer, Chief Financial Officer, and Secretary Robert A. Lerman President, Chief Executive Officer and Director John J. Hughes Director The directors of the Company are each elected to one-year terms.The term of each director and officer expires when his successor is elected and qualified. The following is a brief account of the business experience of each director and executive officer of the Company during the past five years. John F. Ferraro holds the degree of Bachelor of Science in Industrial Engineering, New York University (1962).In 1979, Mr. Ferraro was elected Secretary and a Director of the Company.In 2006 Mr. Ferraro was elected Treasurer and Chief Financial Officer of the Company.Since 1981, Mr. Ferraro has been Chairman of the Board of the Company.Mr. Ferraro was appointed a Director of Initio, Inc. in 2003.See Item 13 “Certain Relationships”. Qualifications:Mr. Ferraro has over 30 years of management and operating experience with the Company.Based on his current role as Chairman of the Company and his history with the Company and the industry, Mr. Ferraro provides the Board with skillful leadership and in-depth industry knowledge. Robert A. Lerman holds the degrees of Bachelor of Mechanical Engineering, College of the City of New York (1957), Master of Science in Mathematics, Adelphi College (1961), and Master of Science in Electrical Engineering, University of Connecticut (1964).In 1979, Mr. Lerman was elected Treasurer and a Director, in 1980 President of the Company and was appointed Chief Executive Officer in 2002.Mr. Lerman co-authored the text book, Nonlinear Systems Dynamics, which was published in 1992 by Van Nostrand Reinhold, New York, New York.Mr. Lerman served as a Director of Bio Minerals n.v. from 1998 into 2009.Mr. Lerman was appointed in June 2008 as Chairman and a director of Tower Acquisitions Limited; he resigned such position in January 2010.Mr. Lerman was appointed in February 2009 as president, CEO and a director of Tower Structures, Inc. and resigned in 2010.See Item 13 “Certain Relationships”. Qualifications:Mr. Lerman has over 30 years of management and operating experience with the Company.Based on his current role as CEO of the Company and his history with the Company and the industry, Mr. Lerman provides the Board with skillful leadership and in-depth industry knowledge. John J. Hughes was appointed a Director of the Company in 2003.Mr. Hughes was the founder, and served from 1970 through 1990 as the president and chief executive officer of East Windsor Metal Fabricating Inc.; Mr. Hughes continues to provide services on a consulting basis to that company. Qualifications:Mr. Hughes has over 30 years of management and operating experience with his company in the metal fabrication industry.Based on his current role as a director and his history with the Company and the industry, Mr. Hughes strengthens the Board’s collective knowledge and capabilities. Thermodynetics, Inc. Annual Report on Form 10-K Page 11 (c)Family Relationships between Directors and Officers - None. (d)Certain Legal Proceedings of Directors or Officers.The Company knows of no legal proceedings pending or threatened or judgments entered against any director, director nominee, or officer of the Company or of any of its subsidiaries as specified in the rules of the Securities and Exchange Commission (the “SEC”). (e)Audit Committee and Audit Committee Financial Expert. Audit Committee.The Audit Committee consists of John J. Hughes who is an independent member of the Board of Directors.The Audit Committee has the responsibility to ascertain that the Company's financial statements reflect fairly the financial condition and operating results of the Company and to appraise the accounting and operating controls.The Audit Committee is to (i) serve as an independent and objective party to monitor the Company's financial reporting process and internal control system, (ii) review and appraise the audit efforts of the Company's independent auditors, (iii) review and confirm the Company’s financial statements contained in filings with the SEC, (iv) review and confirm matters relating to the examination of the Company by its independent auditors, (v) review the use and security of the Company’s liquid assets through the review of the Treasurer’s function, (vi) reassess its charter annually and recommend any proposed changes to the Board for approval, and (vii) recommend the appointment of independent auditors to the Board of Directors for its consideration and approval.The above responsibilities of the Audit Committee are set forth in a written charter, which is included as Exhibit 99.a to this report. During fiscal 2011, the Company did not have an “Audit Committee Financial Expert” serving on the Audit Committee because the Audit Committee members did not qualify as such under the rules of the SEC.In 2005, the Audit Committee engaged Mr. David S. Federman who served as a financial expert advisor to the Committee until February 2011.Mr. Federman is a certified public accountant, and is senior partner of the accounting firm of Federman, Lally & Remis.Mr. Federman had served as an advisor but was never a member of the Audit Committee. Senior Officer Code of Ethics The Company’s Code of Business Conduct (the "Code") includes a code of ethics (the "Senior Officer Code of Ethics") that applies to the Company's Chief Executive Officer and senior financial officers (including the Company's Chief Financial Officer, Controller and persons performing similar functions) (collectively, the "Senior Financial Officers").The Company will provide a copy of the Senior Financial Officer Code of Ethics, without charge, upon written request to the Office of the Treasurer at the Company. Section 16(a) Beneficial Ownership Reporting Compliance Based solely on a review of the forms submitted to the Company during and with respect to the most recent fiscal year, the Company is not aware that any report required by §16(a) of the Exchange Act to be filed by any director, officer or principal shareholder that was not filed on a timely basis, except Robert A. Lerman, John F. Ferraro, and John H. Hughes each did not file on a timely basis one Form 4 which reported one transaction for each. Item 11. Executive Compensation. (a)-(b)Summary Compensation Table - The following table sets forth on an accrual basis for the most recently ended two fiscal years, the remuneration of each of the Company's officers whose remuneration exceeded $100,000. Thermodynetics, Inc. Annual Report on Form 10-K Page 12 SUMMARY COMPENSATION TABLE Name & Principal Position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Compen- sation Non-qualified Deferred Compensation Earnings ($) All Other Compensation Total Thermodynetics Robert A. Lerman(1)President, CEO & Director 0 0 0 0 0 0 0 0 John F. Ferraro (1) Chairman of the Board, Treasurer and CFO, Secretary & Director 0 0 0 0 0 0 0 0 Notes: (1)See (1) in sub-item (c) Narrative Disclosure to Summary Compensation Table. (c)Narrative Disclosure to Summary Compensation Table. Messrs. Lerman and Ferraro each entered into five-year employment contracts with the Company which were extended in 2009 through March 31st, 2014.Each employment contract provides for a basic annual salary for Mr. Ferraro and for Mr. Lerman of $208,000 and $276,000 respectively at April 1st, 2009 with an annual increase at April 1st of each year based on increases in the Consumer Price Index for all Urban Consumers for the New York, New Jersey, and Connecticut Region.Each employment contract requires the Company to provide medical insurance coverage for the employee as well as $50,000 of group term insurance, and $65,000 annual expense reimbursement of additional insurance of each employee's selection.In addition, each employment contract contains a provision providing that in the event of disability, the employee will receive disability payments equal to the annual salary of the employee for five years (with proportional reductions in the event of partial disability) and that the employee will receive $6,500 per year for tax planning services.The contract may be terminated by the employee on 120 days prior written notice.The contracts may also be terminated by the Company in which event the respective employee will be paid termination compensation equal to each employee's then current salary for five years; in the event there is a change in control of the Company and the employee is terminated, the employee shall receive twice the amount of compensation as termination compensation which would otherwise be due.Further, the employee may opt to terminate the employment contract and shall be paid a lump-sum equal to 12 months' basic salary. However, the Compensation Committee had requested, and Messrs. Ferraro and Lerman agreed, to reduce their respective salaries twenty-five (25%) percent from April 1st, 2009 through March 31st, 2010. Stock bonuses of 150,000 and 300,000 shares to the two officers, respectively, were issued in August 2009.On February 15th, 2011, the Company's Board of Directors awarded stock bonuses effective March 15th, 2011 of 750,000 shares of common stock of the Company to each of Messrs. Ferraro and Lerman. Thermodynetics, Inc. Annual Report on Form 10-K Page 13 Remuneration – For the fiscal year ending March 31, 2012, the Company anticipates paying aggregate direct remuneration (based on current salaries) of approximately $125,000 to all officers as a group (two persons) of which Mr. Lerman will be paid approximately $75,000 plus the remaining amounts owed under the existing employment agreement will be accrued as an obligation of the Company, and Mr. Ferraro will be paid approximately $50,000 plus the remaining amounts owed under the existing employment agreement will be accrued as an obligation of the Company. (d)Outstanding Equity Awards at Fiscal Year-End OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Number of Securities Underlying Unexercised Options (#) Unexercisable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price Option Expira-tion Date Number of Shares or Units That Have Not Vested (#) Market Value of Shares or Units That Have Not Vested ($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) John F. Ferraro 0 0 0 0 0 0 0 0 0 Robert A. Lerman 0 0 0 0 0 0 0 0 0 2002 Incentive Stock Option Plan - On October 22nd, 2002, the Company's stockholders approved the adoption of the Company's 2002 Incentive Stock Option Plan (the "2lan") reserving 100,000 shares (on a post-split basis) of the Company's Common Stock for issuance pursuant to incentive stock options (“ISOs”) qualified under the U.S. Internal Revenue Code of 1986 which may be granted under the 2lan at exercise prices at least equal to 100% of the fair market value of the Common Stock on effective date of the grant of the option. No options under the 2lan were granted or outstanding in fiscal year ended March 31, 2011.The 2lan expires on July 31st, 2013. 2002 Non-Qualified Stock Incentive Plan - On October 22nd, 2002, the Company's stockholders approved the adoption of the Company's 2002 Non-Qualified Stock Incentive Plan ("2lan") reserving 100,000 shares (on a post-split basis) of the Company's Common Stock for issuance pursuant to the 2lan in the form of stock options, stock bonus, or stock appreciation rights ("SAR").The purchase price for the exercise ofshares subject to any option shall not be less than 33.33% of the fair market value ("FMV") of the shares of common stock of the Company on the effective date of the option and in no event shall be less than the par value of the common stock; the value of the shares subject to any bonus shall be equal in value to a fixed dollar amount and such value shall not be less than33.33% of the FMV of the shares of common stock of the Company on the effective date of the bonus and in no event shall be less than the par value of the common stock; the value of an SAR award of stock is equal to or less than (as the Board may determine) the excess of the FMV of one share of stock on the date of the exercise of the SAR less the FMV of one share of stock on the effective date of the award, the result of which is multiplied by the number of shares with respect to which the SAR shall have been exercised. No stock incentive awards were issued or outstanding under the 2lan in fiscal year ended March 31, 2011.The 2lan will expire on December 31, 2013. Thermodynetics, Inc. Annual Report on Form 10-K Page 14 (e)Additional Narrative Disclosure – See Item 11(c) with respect to certain employment contracts, and retirement and termination benefits provided to the executive officers of the Company.See Item 11(g) with respect to the Company’s employee 401(k) retirement savings plan. (f) Directors’ Compensation – During the fiscal year ended March 31, 2011, the Company’s nonexecutive and nonemployee directors were compensated as shown in the following table. DIRECTOR COMPENSATION Name Fees Earned or Paid in Cash ($) Stock Award ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) John J. Hughes (1) 0 0 0 0 0 Note (1):Each independent director receives an annual retainer bonus of $5,000, $500 for each Board meeting attended and $500 for each committee meeting attended, and an annual stock award of 5,000 shares of the Company's common stock.The annual stock award of 5,000 shares for 2010 and 2011 was included in the 50,000 share stock; see Note (2). Note (2):On February 15th, 2011, the Company's Board of Directors awarded a stock bonus effective March 15th, 2011 of 50,000 shares of common stock of the Company to Mr. Hughes. (g)Employee Retirement Savings Plans - The Company made no contributions to the Thermodynetics, Inc. 401(k) Profit-Sharing Plan (the "Plan") for the plan year ending December 31, 2010; the Plan was terminated at December 31, 2010 and all of the Plan assets were distributed to the Plan participants. (h)Other Plans and Employment Contracts - The Company does not have any other pension or similar plan.See Item 11(c) as to the Company's employment contracts with Messrs. Lerman and Ferraro which provide for the terms of their compensation and disability and termination payment provisions. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The following table sets forth, as of June 9, 2011, the number of shares of the Company's Common Stock owned beneficially, to the knowledge of the Company, by each beneficial owner of more than 5% of such Common Stock, by each director, by each officer named in the Summary Compensation Table and by all officers and directors of the Company as a group. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Owned Directors and Officers(1) Robert A. Lerman 2,115,186shs (2) 34.3% John F. Ferraro 1,739,561shs 28.2% John J. Hughes 78,500 shs 1.3% Directors and Officers All above listed officers and directors as a group (three persons) 3,933,247 shs(5) 63.8% Other 5% Shareholders Turbotec Products, Inc. 401(k) Retirement Savings Plan 298,156 shs 4.8% The address of all officers and directors of the Company is c/o Thermodynetics, Inc., 651 Day Hill Road, Windsor, CT 06095. Includes 48,905 shares held by the spouse of Mr. Lerman.Mr. Lerman owns 66,500 shares which are subject to a Rule 10b5-1 sales plan. Thermodynetics, Inc. Annual Report on Form 10-K Page 15 Item 13. Certain Relationships and Related Transactions, and Director Independence. (a)Transactions with Management and Others and Certain Business Relationships - None of the officers and directors of the Company are currently engaged in businesses competitive to the business of the Company.Since the beginning of the Company’s last fiscal year, the Company has not been engaged in any material transaction(s) in which any officer, director, person or entity with which they were affiliated, or beneficial holders of more than 5% of its outstanding voting securities, had a direct or indirect interest and no such transactions currently proposed, except as presented below. Tower Structures, Inc.Tower Structures, Inc. (“TSI”) was a modular building manufacturer.In fiscal-2009, the Company loaned $300,000 to finance the start-up and early operations of TSI.The loan was secured by the assets of TSI and by a total of 45% of the outstanding common shares of TSI which are pledged in favor of the Company by two principals of TSI.The Company was also issued common stock in TSI comprising 6% of its outstanding capital stock.Robert A. Lerman on February 20, 2009 became president, CEO and a director of TSI; he was compensated by TSI at the rate of $5,000 per month for six months through July 2009.He was issued common stock in TSI comprising 5% of its outstanding capital stock as a performance incentive. TSI's facilities were destroyed in the 24-inch plus snowstorm on January 24, 2011 rendering the turnkey operation unusable and beyond resurrection.Mr. Lerman had resigned as an officer and director of TSI effective 2010.The Company has written off the loan. The Company does not have any formal policies and procedures for review, approval or ratification of related party transactions.In the transaction reported above, the terms of the transaction with Mr. Lerman were on the same terms as with unrelated third parties who participated. (b)Director Independence.Mr. John J. Hughes is an independent director of the Company.In making the determination that Mr. Hughes is an independent director, the Board used the criteria of applicable NASDAQ rules to determine his independence.Mr. Hughes is the sole member of the Company’s Audit, Compensation and Nominating/Corporate Governance Committees and under the criteria of applicable NASDAQ rules is also an independent member of such Committees.In determining independence, the Board of Directors did not consider any transaction, relationship or arrangement under the independence definition of the NASDAQ rules.Messrs. Lerman and Ferraro are also members of the Nominating/Corporate Governance Committee but are not independent under the criteria of the applicable NASDAQ rules as they are officers of the Company. Item 14. Principal Accountant Fees and Services. Audit Fees –The aggregate fees billed for the professional audit services rendered by Mahoney Sabol & Co., LLP for the audit of the Company's annual financial statements for the years ended March 31, 2011 and 2010 and for the restated financial statements for the years ended March 31, 2009, 2008 and 2007 equaled $97,273, and $66,900 respectively. Audit-Related Fees –The aggregate fees billed for assurance and related services by Mahoney Sabol & Co., LLP that are reasonably related to the performance of the audit or review of the Company’s financial statements that are not reported above for the fiscal years ended March 31, 2011 and 2010 equaled $9,000, and $13,450, respectively.The nature of such services were the quarterly reviews of the quarterly reports on Form 10-Q. Thermodynetics, Inc. Annual Report on Form 10-K Page 16 Tax Fees –The aggregate fees billed for tax compliance, tax advice and tax planning services by Mahoney Sabol & Co., LLP for the fiscal years ended March 31, 2011 and 2010 equaled $11,500, and $7,820, respectively. All Other Fees – The aggregate fees billed for products and services provided by Mahoney Sabol & Co., LLP , other than as reported above, for the fiscal years ended March 31, 2011 and 2010 equaled $0, and $8,850, respectively.Such services consisted of accounting services in connection with a tax audit, and SEC comment letters. Auditor Independence– The Audit Committee evaluated whether providing non-audit services by Mahoney Sabol & Co., LLP for the fiscal year ended March 31, 2011 is compatible with maintaining the principal accountant's independence, and concluded it is independent. Pre-Approval Policy – The Audit Committee pre-approves all audit and permissible non-audit services provided by the independent auditors.The non-audit services include audit-related services and tax services.The Audit Committee’s policy is to pre-approve all services and fees for up to one year, which approval includes the appropriate detail with regard to each particular service and its related fees.In addition, the Audit Committee can be convened on a case-by-case basis to approve any services not anticipated or services whose costs exceed the pre-approved amounts. During the last two fiscal year ended March 31, 2011, 100% of all audit and permissible non-audit services were approved by the Audit Committee. PART IV Item 15. Exhibits and Financial Statement Schedules. (a)Financial Statements Report of Independent Registered Public Accounting Firm. Balance Sheets - March 31, 2011 and March 31, 2010. Statements of Operations - For The Years Ended March 31, 2011 and 2010. Statements of Stockholders' Equity - For The Years Ended March 31, 2011 and 2010. Statements of Cash Flows - For The Years Ended March 31, 2011 and 2010. Notes to Financial Statements (b)Exhibits (3)(a) Articles of Incorporation, as filed with the Nevada Secretary of State. (a) (3)(b) Articles of Merger, as filed with the Nevada Sec. of State. (b) (3)(c) Certificate of Merger, as filed with the Delaware Secretary of State. (c) (3)(b)By-Laws. (d) (11)(i) Calculations of Earnings Per Common Share.This information is presented in Note 13 to the Financial Statements. Thermodynetics, Inc. Annual Report on Form 10-K Page 17 Lease dated January 2011 between Thermodynetics, Inc. as landlord, and Turbotec Products, Inc. as tenant. (10)(i-i) Form of Employment Contract for Chairman, and for President of the Company(i). (10)(i-ii) Thermodynetics, Inc. 2002 Incentive Stock Option Plan (j). (10)(i-iii) Thermodynetics, Inc. 2002 Non-Qualified Stock Incentive Plan (k). (10)(i-iv) Loan Agreement between Thermodynetics, Inc., and Wachovia Bank, National Association, dated December 21, 2006(l). (10)(i-v) Promissory Note in the original principle amount of $900,000 from Thermodynetics, Inc., to Wachovia Bank, National Association, dated December 21, 2006(m). (10)(i-vi) Promissory Note with a revolving line of credit feature of $1,100,000 from Thermodynetics, Inc., to Wachovia Bank, National Association, dated December 21, 2006(n). Code of Ethics. (e) Subsidiaries. (31.a) CEO Certification (31.b) CFO Certification (32.a) CEO Certification (32.b) CFO Certification (99.a) Audit Committee Charter (f) (99.b) Compensation Committee Charter (g) (99.c) Nominating Committee/Corporate Governance Charter (h) Incorporated by Reference to: (a) Appendix C to Proxy Statement for October 21st, 2008 Annual Meeting filed September 15th, 2008 (File No. 0-10707) (b) Appendix B to Proxy Statement for October 21st, 2008 Annual Meeting filed September 15th, 2008 (File No. 0-10707) (c) Appendix E to Proxy Statement for October 21st, 2008 Annual Meeting filed September 15th, 2008 (File No. 0-10707) (d) Appendix D to Proxy Statement for October 21st, 2008 Annual Meeting filed September 15th, 2008 (File No. 0-10707) (e) Exhibit 14.1 to Annual Report on Form 10-Ksb for fiscal year ended 2005 filed July 29th, 2005 (File No. 0-10707) Thermodynetics, Inc. Annual Report on Form 10-K Page 18 (f) Exhibit 99.a to Annual Report on Form 10-Ksb for fiscal year ended 2005 filed July 29th, 2005 (File No. 0-10707) (g) Exhibit 99.b to Annual Report on Form 10-Ksb for fiscal year ended 2005 filed July 29th, 2005 (File No. 0-10707) (h) Exhibit 99.c to Annual Report on Form 10-Ksb for fiscal year ended 2005 filed July 29th, 2005 (File No. 0-10707) (i) Exhibit 10(i) to Annual Report on Form 10-Ksb for fiscal year ended 2004 filed June 29th, 2004 (File No. 0-10707) (j) Exhibit A to Proxy Statement for October 22nd, 2002 Annual Meeting filed September 20th, 2002 (File No. 0-10707) (k) Exhibit B to Proxy Statement for October 22nd, 2002 Annual Meeting filed September 20th, 2002 (File No. 0-10707) (l) Exhibit 10.1 to Current Report on Form 8-K filed December 29th, 2006 (File No. 0-10707) (m) Exhibit 10.2 to Current Report on Form 8-K filed December 29th, 2006 (File No. 0-10707) (n) Exhibit 10.3 to Current Report on Form 8-K filed December 29th, 2006 (File No. 0-10707) THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM YEARS ENDED MARCH 31, 2 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AND REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM YEARS ENDED MARCH 31, 2 CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets 2 Consolidated Statements of Operations and Comprehensive Income (Loss) 3 Consolidated Statements of Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 – 21 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Thermodynetics, Inc. and Subsidiaries Windsor, Connecticut We have audited the accompanying consolidated balance sheets of Thermodynetics, Inc. and Subsidiaries (the “Company”) as of March 31, 2011 and 2010, and the related consolidated statements of operations and comprehensive income (loss), stockholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Thermodynetics, Inc. and Subsidiaries as of March 31, 2011 and 2010 and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Mahoney Sabol & Company, LLP Certified Public Accountants Glastonbury, Connecticut July 8, 2011 F-1 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2 ASSETS CURRENT ASSETS Cash $ $ Restricted Cash - Marketable securities Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, net DEFERRED INCOME TAXES - OTHER ASSETS Assets held for sale - Investments - at equity - Related party receivables - Other - Total other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued expenses and taxes Current portion of long-term debt Total current liabilities LONG-TERM LIABILITIES Long-term debt, less current maturities above - Long-term liabilities from discontinued operations - Total long-term liabilities - COMMITMENTS AND CONTINGENCIES (Notes 3 and 20) - - STOCKHOLDERS' EQUITY Common stock, par value $.01 per share; authorized 25,000,000 shares Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders' equity $ $ F-2 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE YEARS ENDED MARCH 31, 2 REVENUES Rental Income $ $ OPERATING EXPENSES Loss from operations ) ) EQUITY IN EARNINGS OF UNCONSOLIDATED SUBSIDIARY - OTHER INCOME (EXPENSE) Other, net Interest expense ) ) Loss on impairment of asset held for sale ) - Loss on the sale of stock ) - Realized loss on impairment - ) ) ) Loss before provision for income taxes ) ) PROVISION FORINCOME TAXES - Loss Before Extraordinary Item ) ) EXTRAORDINARY ITEM- Gain on extinguishment of debt net of taxes of $1,200,000 - Net income (loss) ) OTHER COMPREHENSIVE INCOME (LOSS), net of tax ) Comprehensive income (loss) $ $ ) EARNINGS (LOSS) BEFORE EXTRAORDINARY ITEM PER COMMON SHARE $ ) $ ) EARNINGS (LOSS)PER COMMON SHARE $ $ ) F-3 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE YEARS ENDED MARCH 31, 2 Common Stock Accumulated Additional Other Number of Paid-in Accumulated Comprehensive Shares Amount Capital (Deficit) Income Total Balance, March 31, 2009 $ $ $ ) $ $ Issuance of common stock - - Net loss - - - ) ) ) Balance, March 31, 2010 $ $ $ ) $ $ Issuance of common stock Net income - - - Balance, March 31, 2011 $ $ $ ) $ $ F-4 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Earnings in unconsolidated subsidiary - ) Realized loss on impairment Loss on sale of stock ) Realized loss on investment in affiliated company - Gain on extinguishment of debt ) Issuance of stock Changes in operating assets and liabilities: (Increase) decrease in prepaid expenses and other current assets ) (Increase) decrease in other assets - Increase (decrease) in accounts payable ) Increase (decrease) in accrued expenses and taxes ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) - (Purchase) proceeds - marketable securities ) Net cash provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in related party receivable Proceeds from (payments on) short-term borrowings ) Principal payments on debt and capital lease obligations ) ) Net cash provided by financing activities ) NET INCREASE (DECREASE) IN CASH ) CASH, beginning of year CASH, end of year $ $ F-5 THERMODYNETICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED MARCH 31, 2 NOTE 1 – BASIS OF PRESENTATION: The consolidated financial statements include the accounts of Thermodynetics, Inc. and its wholly owned subsidiaries, Vulcan Industries, Inc.,TPI Systems, Inc. and National Energy Systems, Inc. (collectively the “Company”).All material intercompany balances and transactions have been eliminated. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Nature of Operations: Thermodynetics, Inc. is engaged in managing its real estate and business holdings and investing in other companies. Estimates: The preparation of consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Accordingly, actual results could differ from those estimates. Cash, Cash Equivalents and Restricted Cash: The Company considers all highly liquid instruments purchased with original maturities of three months or less to be cash equivalents.The restricted cash represents cash held in escrow to be utilized toward any obligations due relating to litigation with Turbotec Products, Plc (Plc) as more fully discussed in Note 22 a).As of July 1, 2011, this cash is not longer subject to the restrictions. Marketable Securities: The Company determines the appropriate classification of debt and equity securities at the time of purchase and reevaluates such designation as of each balance sheet date. Property and Equipment: Property and equipment of the Company are carried at cost.For financial and income tax reporting purposes, depreciation is computed using straight-line and accelerated methods over the estimated useful lives of the assets.Expenditures for major renewals and betterments that extend the useful lives of property and equipment are capitalized; expenditures for maintenance and repairs are charged to expense as incurred. Estimated useful lives to compute depreciation are as follows: Office equipment, furniture and fixtures 7 years Building and improvements 40 years F-6 THERMODYNETICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED MARCH 31, 2 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued): Revenue Recognition: Rental income is recognized when services are rendered or when the revenue is earned. Income Taxes: The Company files consolidated federal and combined state corporate income tax returns with all of its subsidiaries.Tax credits are recorded as a reduction of income taxes in the year realized. The Company utilizes the asset and liability method of accounting for deferred income taxes as prescribed by ASC 740.This method requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between the tax return and financial statement reporting bases of certain assets and liabilities. The Company followsASC 740, “Income Taxes” (“ASC 740”), which clarifies the accounting for uncertainty in income taxes recognized in financial statements and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. Earnings Per Common Share: The Company follows ASC 260, which simplifies the standards for computing earnings per share (EPS) and makes them comparable to international EPS standards. Reclassification: Certain amounts as of March 31, 2010 have been reclassified to conform with the March 31, 2011 presentation.The reclassifications have no material affect on the financial statements. New Pronouncements: In June 2011, the Financial Accounting standards Board (“FASB”) issued ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, or ASU 2011-05.The amendments in this ASU require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity.ASU2011-05 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2011, with early adoption permitted.The Company is currently evaluating the impact of this pending adoption of ASU 2011-05 on the consolidated financial statements. F-7 THERMODYNETICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED MARCH 31, 2 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued): In May 2011, the FASB issued ASU 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U. S. GAAP & IFRS,” which results in common fair value measurement and disclosure requirements in U.S. GAAP and IFRS.Consequently, the amendments change the wording used to describe many of the requirements in U.S. GAAP for measuring fair value and for disclosing information about fair value measurements.ASU 2011-04 is effective for interim and annual periods beginning after December 15, 2011.The adoption is not expected to have a material impact on these financial statements. In January 2010, the FASB issued ASU 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” (“ASU 2010-06”).ASU 2010-06 provides amendments to ASC 820 by requiring new disclosures for transfers in and out of Levels 1 and 2 of the fair value measurement hierarchy, and expands disclosures related to activity in Level 3 fair value measurements.ASU 2010-06 also clarifies existing disclosures on the level of detail required for assets and liabilities measured at fair value from their respective line items on the statement of financial position, and the valuation techniques and inputs used in fair value measurements that fall within Level 2 or Level 3 of the fair value hierarchy.ASU 2010-06 was effective for the Company as of May 1, 2010.The Company adopted the standard of this pronouncement, which did not have a material impact on these financial statements. NOTE 3 – GOING CONCERN: The accompanying consolidated financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern.However, the Company has sustained substantial operating losses in recent years, has used substantial amounts of working capital in its operations and at March 31, 2011, current liabilities exceed current assets by $1,252,400.The Company is currently in default on their line of credit and one of its long-term mortgages and subsequent to year end, the bank has commenced an action (Note 21).Certain of the Company’s assets are held for sale which are expected to be able to cure the defaults. In view of these matters, realization of a major portion of the assets in the accompanying consolidated balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon curing the defaults, satisfying its current liabilities and the success of its future operations.Management believes that actions presently being taken (partial sale of an asset, see Note 6) along with management’s future plans to raise cash through the sale of other long-term assets, provide the opportunity for the Company to continue as a going concern. F-8 THERMODYNETICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED MARCH 31, 2 NOTE 4 – FINANCIAL INSTRUMENTS: Concentrations of Credit Risk: The Company’s financial instruments that are exposed to concentrations of credit risk consist primarily of cash and marketable securities. · Cash – At various times during the fiscal year, the Company’s cash balances exceeded federally insured limits. The cash balance was in excess of federally insured limits at March 31, 2011, but was not at March 31, 2010. · Marketable Securities – These securities are primarily held in one entity, the PLC. Fair Value of Financial Instruments: ASC 825-10 requires disclosure of the fair value of financial instruments for which the determination of fair value is practicable.ASC 825-10 defines the fair value of a financial instrument as the amount at which the instrument could be exchanged in a current transaction between willing parties. The carrying amounts of the Company’s financial instruments approximate their fair value as outlined below: · Cash and trade payables – The carrying amounts approximate their fair value because of the short maturity of those instruments. · Line of credit – The carrying amount approximates fair value as the line of credit has a fixed ratebut there has not been much fluctuation in the market. · Long-term debt and capital leases – The carrying amount approximates fair value as the interest rates on the various notes/leases approximate the Company’s estimated incremental borrowing rate. The Company’s financial instruments are held for other than trading purposes. NOTE 5 – MARKETABLE SECURITIES: The Company invests in certain marketable securities that are categorized as available for sale. The cost and market values of marketable securities as well as the unrealized gains and losses are as follows at March 31: Cost $ $ Unrealized gains Market value $ $ F-9 THERMODYNETICS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS YEARS ENDED MARCH 31, 2 NOTE 6 – NET PROPERTY AND EQUIPMENT: Property and equipment are summarized by major classifications as follows at March 31: Buildings $ $ Leasehold improvements Furniture and equipment Land Less accumulated depreciationand amortization $ $ The building located at 50 Baker Hollow Road is presently listed for sale, and has been classified as Assets Held for Sale on the balance sheet.As the carrying value of the building exceeds the anticipated selling price less direct costs of disposal, the building has been written down to $850,000.A loss on impairment in the amount of $53,626 has been recorded during the year ended March 31, 2011. NOTE 7 – OTHER ASSETS: Other assets consist of the following at March 31: Deferred financing costs $
